Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Species B in the reply filed on 11/1/2021 is acknowledged.  Applicant has cancelled claim directed to Group I.  The examiner has withdrawn from consideration the limitation in claim 14 directed to Species A. 

	
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being 35 U.S.C. 103 as being unpatentable over Dull et al. (US 5593633) in view of Bansal et al (US 2011/0209812).  
As to claim 12, Dull discloses a method for fusing thermoplastic composite structures, the method comprising: laying a skin (base 4) comprising an outer surface and an inner surface on a shaping surface of a tool 32 configured to maintain the outer surface in a shape of an outer mold line, the inner surface of the skin comprising a first faying surface (surface below stringers); laying a substructure (combination of I-beam 8, 26, 28) on the inner surface of the skin, the substructure comprising a flange (bottom flange of 8) and a raised segment (vertical segment of 8 combined with 26, 28), the flange comprising a second faying surface contacting the first faying surface of the skin; applying at least one insulation layer 38 (fiberglass is an insulator) over the flange of the substructure and over exposed portions of the inner surface of the skin not in contact with the substructure; applying a vacuum bag 46 to cover the skin and the substructure such that the skin and the substructure are at least partly enclosed by the combination 

Dull does not disclose the at least one insulation layer being at least 0.2” thick under ambient pressure.  Para 59 of Bansal discloses that the thickness of an insulation layer can be varied without undue experimentation to adjust for the application and composite article being manufactured.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to achieved a insulation layer thickness of less than 0.2” as such would achieved by performing routine experimentation as taught by Bansal above. 
As to claim 17, col 2, lines 41-44 discloses the claimed release layer. 
As to claim 18, Dull discloses that the skin comprises a plurality of composite layers and the at least one insulation layer is sized such that application of heat to the shaping surface also causes each of the plurality of composite layers (fiber segments that make up 30) to fuse with adjacent ones of the plurality of composite layers during the fusing of the substructure to the skin (col 2, lines 26-44 example)

Claim 13 and 14 is/are rejected under Dull and Bansal as applied to claim 11 above, and further in view of Rachal et al. (US 4915896).

While the Dull discloses the vacuum bag comprising a first side adjacent the composite part and a second side opposite the first side (fig 2) and cooling (col 2, line 24), Dull stops shorts of expressly disclosing that the cooling occurs by flowing a coolant fluid into contact with and over the second side of the vacuum bag during the fusing of the substructure to the skin, the coolant fluid being at a lower temperature than the skin.

Rachal discloses a method of consolidating a composite, wherein cooling occurs by flowing a coolant fluid into contact with and over the second side of the vacuum bag during the fusing of the substructure to the skin, the coolant fluid being at a lower temperature than the skin (fig 1, 2, 3 and 5; col 4, lines 33-68; col 7, lines 23-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Dull and Bansal such that the he cooling occurs by flowing a coolant fluid into contact with and over the second side of the vacuum bag during the fusing of the substructure to the skin, the coolant fluid being at a lower temperature than the skin as taught by Rachal as such a modification creates more uniform heating and reducing warping (col 1, lines 27-37).
As to claim 14, Dull discloses the vacuum bag is applied so that a contact surface of the first side of the vacuum bag 46 is in direct contact with an underlying surface (upper surface of 38, fig 2), the underlying surface comprises a portion of a material 38 interposed between the first side of the vacuum bag and the raised segment 
While Dull fails to disclose a specific thickness of the interposed material, Bansal discloses above that varying the thickness of 38 is obvious.  Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the raised segment to have a through-thickness R-value taken along a line perpendicular to the contact surface, wherein the material has a through-thickness R-value, taken along the line, that is less than one thousand (1000) times the through thickness R-value of the raised segment taken along the line as varying the thickness of the material layer obvious as taught by Bansal above. 

Allowable Subject Matter


Claims 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748